Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 1 of 25. PagelD #: 8

IN FHE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

COMMODIGY OG VEGAS HOLDINGS LLC
180 Honey Bell Oval
Chagrin Falis, OH 44022

CASE NO.

JUDGE
Plaintiff,

Vs,

ADM LABS

A785 Tejon Street
Denver, CO 8021}

COMPLAINT

And

ADM GROUP
4785 Tejon Street
Denver, CO 80211

)

}

}

}

)

}

)

}

}

}

)

}

)

)

)

}

}

}

And }
}

ARMAN MOTIWALLA }
4785 Tejon Street }
Denver, CO 80211 )
)

And )
)

)

}

}

}

}

}

)

}

)

)

}

)

)

)

}

}

JAKE SHORTING
4785 Tejan Stree:
Denver, CO $0211

And

COLIN DAVIS
4783 Tejon Street
Denver, CO 89211

And

JOHN DOES (1-10)
Names unknown
4785 Tejon Street
Denver, CO 80211

Electronically Filed 05/15/2019 16.04 / /CV 19 915419; Canfirrhation Nor. 1710836 / CLSLP

EXHIBIT "B"
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 2 of 25. PagelD #: 9

Defendants, }

Now comes the Plaintiff. by and through counsel. and for its complaint for relief, states
the following:
JURISDICTION AND VENUE

|, Plaintiff is an Ohio registered limited liability company in good standing, whose principal
place of business is located in Cuyahoga County, Ohio.

2. Defendants ADM Labs and ADM Group (collectively “ADM”) have never represented
themselves as acting in any form of Simited liability entity capacity. ADM is located in
Denver Colorado, and subjected themselves to the personal jurisdiction of this court
under Ohio Revised Code §$2307.82(A)(1). (2), (3) and/or (6) and Civ.R. 4.3 by virtue of
transacting business with Plaintiff in Ohio. contracting in Ohio to provide goods and
services and/or causing tortious injury (Fraud, as detailed below) in this state to any
person by an act inside and/or outside this state committed with the purpose of injuring
persons, when ADM might reasonably have expected that Plaintiff would be injured

thereby in Oto.

Lae

Defendants Arman Motiwalla CAM"), Jake Shortino (“1S*). Colin Davis (“CD”) and
John Does 1-10, whose names are not known to Plaintiff but are known to Defendants
ADM, AM and/or JS. are all principals/pariners of ADM and are residents of Colorado.
AM. JS. CD and John Does [-10 subjected themselves to the personal jurisdiction of this
court under Ohio Revised Code §2307.82(A}(1), (2), (3) and/or (6) and Civ.R. 4.3 by
virtue of transacting business with Plaintiff in Ohio, contracting in Ohio to provide goods

and services and/or causing tortious injury (Fraud. as detailed below) in this state to by an

Electronically Filed 05/15/2049 16:04 7 {CV 19 915419 / Confirfation Nbr. 1710936 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 3 of 25. PagelD #: 10

act inside and/or outside this state committed with the purpose of injuring persons, when

they each might reasonably have expected that Plaintiff would be injured thereby in Ohio.
4. Venue is proper in this court pursuant to Civ.R. 3(C\(3)(6) and/or (7) because Defendants

reside outside of Ohio, the contract was formed in Cuyahoga County, Ohio and the harms

caused by Defendants occurred in Cuyahoga County, Ohio.

aL

As none of the Defendants ever held themselves out as acting in any form of limited
liability capacity, and as all Defendants associated with one another to carry outa
business for profit, each of the named defendants are partners and are jointly and
severally Hable for the acts of one another per Ohio's Uniform Partnership Act statute,
Ohio Revised Code §1776.01 et seq.

FACTS COMMON TO ALL CLAIMS

6. Plaintiff incorporates all allegations set forth herein by reference as if rewritten fully,

7. Plaintiffis in the business of financing purchases and making purchases of legalized
industrial hemp from industrial hemp suppliers (such as Defendants) for the purpose of
processing said hemp into cannabinoid oils and isolates with licensed processors for
resale to commercial buyers. All financial transactions regarding said financing and
purchasing are conducted from Plaintiff's offices in Cuyahoga County, Ohio, including
the transaction at issue in this case,

8. Under the most recent United States Farm Bill. industrial hemp is legal to transport
mterstate if its level of THC is less than 0.3% of the plant’s Cannabinoid profile.

9. According to its website, Defendant ADM Labs focuses on the extraction of CBD as well

as the wholesale of industrial hemp. ADM Labs “sells to the manufacturing and

wholesale segments of the industrial hemp supply chain™ (such as Plaintiff}.

Elecironicaily Filed 05/15/2016 18:04/ : CV 19 915419 / Confirmation Nor *710936 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 4 of 25. PagelD #: 11

10. On January 26, 2019, Defendants jointly provided to Plaintiff a “Certificate of Analysis”
(“COA”) for a supply of hemp that they desired to sei] to Plaintiff. Said COA provided
that the level of CBD in said supply was 10.32% and that the THC level for the supply
was 0.29%. Said COA was electronically signed by Defendant AM, as “Managing
Partner of ADM Labs. an ADM Group Company.” Said COA further represented, in
relevant part, that “This product has been tested by ADM Labs, LLC using valid testing
methodologies and a quality system as required by state law. Values reported relate only
to the product tested.” (See Exhibit 1).

11. Based upon the representations made to Plaintiff by Defendants in the COA, Plaintiff
negotiated with Defendants to purchase 13,500 pounds of the industrial hemp represented
in the COA ata price of $540,000.00 (S40/pound),

12. On February 19. 2019, Defendants issued and offered an inveice to Plaintiff at its Rocky
River. Ohio location for the purchase and sale of said industrial hemp. (Invoice attached
and incorporated as Exhibit 2), Contained within this Invoice were various additional
terms of the purchase and sale. including, in relevant part:

LIMITED WARRANTY

REPLACEMENT OF PRODUCT OR REFUND OF THE PURCHASE PRICE AS
PROVIDED UNDER THIS LIMITED WARRANTY ARE PURCHASER'S
BACLUSIVE REMEDIES. SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES REGARDING USE OF THE PRODUCT FOR ANY PURPOSES,
INCLUDING PURCHASER'S FURTHER DISTRIBUTION, PROCESSING, AND
SALE OF THE PRODUCT AND INCLUDING USE OF THE PRODUCT IN
APPLICATIONS INVOLVING THE DIAGNOSIS, CURE, MITIGATION,
TREATMENT OR PREVENTION OF ANY ILLNESS. INJURY OR DISEASE.
SELLER HEREBY DISCLAIMS, AND PURCHASER WAIVES, ANY OTHER
WARRANTY. EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PARTICLILAR
PURPOSE. UNDER NO CIRCUMSTANCES WILL SELLER BE LIABLE TO

PURCHASER FOR ANY INDIRECT, CONSEQUENTIAL. COLLATERAL.
SPECIAL, OR INCIDENTAL DAMAGES (INCLUDING, BUT NOT LIMITED TO,

Electronicalfy Filed 05/15/2019 18.04 ¢ / CV 19 915419 / Confirflaticn Nbr. 1710938 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 5 of 25. PagelD #: 12

LOSS OF PROFITS) WITH RESPECT TO ANY PRODUCT OR SERVICE
PROVIDED BY SELLER. WHETHER SUCH CLAIM IS BASED ON CONTRACT,
NEGLIGENCE, STRICT TORT, WARRANTY, OR ANY OTHER BASIS. SELLER'S
LIABILITY MAY NOT, IN ANY EVENT, EXCEED THE PURCHASE PRICE OF
THE PARTICULAR PRODUCT WITH RESPECT TO WHICH A CLAIM IS MADE.

ASSUMPTION OF RISK.

Prior to delivery of product, Purchaser will have opportunity to inspect and test the
Product for conformity with the Purchase Order or any provided Certificate of Analysis
or other laboratory results. Following inspection and testing, Purchaser may request in
writing that Seller replace any nonconforming Product or adjust the quantity of the Lot ta
comply with the quantity or other specifications set forth in the Order. Seller warrants
that the Product will conform substantially to the previously provided COA
(certificate of analvsis} provided with the sale of a given Lot, Notwithstanding
anything contained in this invoice co the contrary, the limited warranty of Seller as
provided herein will be void if any alterations, modifications, or processing have been
performed on Product, or, to the extent that any alleged defect is the result af abuse.
misuse, improper maintenance or storage. accident. action, or inaction on the part of any
Party (or their agent) other than Seller. (Emphasis added). (See Exhibit 2).

Cat

. What the invoice did NOT contain was a choice of law or choice of forum provision. See
Exhibit 2.
14, Plaintiff did not accept the Invoice offer as written, but instead counteroffered with
additional! terms and conditions contained in Plainuiffs Hemp Sales Order Form later on
February 19. 2019. Said Hemp Saies Order Form specifically referenced by invoice
number Plaintiff's Invoice and was issued from Plaintifi’s offices in Rocky River. Ohio.
PlamtifP's Hemp Sales Order Form contained additional packaging and shipping
requirements lo assure that “any alleged defect” could not be “the result of abuse, misuse.
improper maintenance or storage, accident, action, or inaction on the part of any Party {or
their agent) other than Seller.’ Said Hemp Sales Order Form was accepted by
Defendanis and was electronicaily signed by AM on February 21.2019 as “Chief
Executive Officer” of “ADM Lahs.” (See signed Hemp Sales Order Form attached and

incorporated herein as Exhibit 3).

Electronically Filed 08/15/2019 16:04 7 (CV 16 915419 / Confiraiation Nor 1710936 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 6 of 25. PagelD #: 13

15. Plaintiff paid Defendants the Five Hundred Forty Thousand Dollar ($540,000.00) hemp
purchase price as set forth in Exhibits 2 and 3,

16. The hemp at issue was packed as required by the Hemp Sales Order Form and shipped
from Defendants to Plaintiff's ticensed processor in Las Vegas, Nevada via truck on
Feoruary 21.2019, Upon arrival, the product was stored without any exposure to
daylight in a cool, dry, industrial hemp storage warehouse operated by Plaintiff's licensed
processor.

17, On March 12, 2019, Plaintiff's licensed processor caused the hemp at issue to be tested
oy an independent testing laboratory. Three (3) separate samples from the Defendants’
shipment were taken. Instead of coming back at 10.32% CDB as warranted by
Defendants. the results came back 3.726%. 4.519%, 4.644% CBD. respectively. A copy
of these lab results are attached as Exhibit 4.

18. Plainuff, by and through its officers. immediately notified Defendants of the deficiency
of the hemp sold and inquired about this bait and switch. Defendants communicated to
Plaintiffs officers that they would investigate into the matter and make good on the sale,
whether by refund of the purchase money and paying for return shipping of the bad
product, or by replacing the product with compliant industrial hemp. They kept
promising and promising, until they refused to honor the contract (Exhibits 2 and 3) and
the warranty (Exhibit 2) by virtue of written correspondence by their legal counsel on
May 13, 2019.

COUNT |
(Breach of Contract)

19. Plaintiff incorporates all allegations set forth herein by reference as if rewritten fully.

Electronically Filed 05/15/2019 18:04 4 /OV19915419/ ConfinMation Nor 1740835 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 7 of 25. PagelD #: 14

26, Exhibits 2 and 3 jointly create a binding contract (jointly referred io as “Cantract”).
21. Defendants ADM, AM and JS are parties to the Contract with Plaintiff.
22. Plaintiff performed under the Contract by virtue of its payment of Five Hundred Forty
Thousand Dellars ($540,000.00) USD to Defendants.
23. Defendants jointly and severally breached the Contract by:
a. Not providing the hemp that was represented by Defendants’ COA (Exhibit 1) to
the Plaintiff: and/or
b. Not honoring the express warranty set forth in Exhibit 2.
24. The hemp that was delivered is valueless. and Plaintiffs are making all reasonable efforts
io mitigate the loss by attempting to recover any value for it as scrap or other reasonable

commercial use,

bet
in

. As the direct and proximate result of Defendants’ joint and several breaches of the
Contract, Plaintiff has incurred Five Hundred Forty Thousand Dollar ($540,000.00) USD
in contract damages,

COUNT
(Unjust Enrichment)
26, Plaintiff incorporates all allegations set forth herein by reference as if rewritten fully.
27. Defendants CD, John Does and any other named Defendants who may be determined to
not be a party to the Contract have knowingly received the benefit of Plaintiff's monies
and have unjustly retained them.

28, As the direct and proximate result of said Defendants’ joint and several unjust

enrichment, Plaintiff has incurred Five Hundred Forty Thousand Dollar ($540,000.00)

USD in damages.

Electronically Filed 05/15/2019 “6.04 / / CV 49 945419 Confirmation Nbr. 1710036 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 8 of 25. PagelD #: 15

COUNT II
(Fraud)
29. Plaintiff incorporates all allegations set forth herein by reference as if rewritten fully.
30. Defendants jointly and severally made multiple intentionally and materially false
representations to Plaintiff, including but nat limited to:
a. Statements contained in the COA that the level of CBD in said supply was
10.32% and that the THC level far the supply was 0.29%:
b. Statements contained in the COA that “This product has heen tested by ADM
Labs. LLC using valid testing methodologies and a quality system as required by
state law, Values reported relate only to the product tested:”
¢. Seller (Defendants) warrants that the Product will conform substantially to the
previously provided COA (certificate of analysis) provided with the sale of a
given Lot; and/or
d. That Defendants would honor their warranty and return the purchase monies or
provide other industrial hemp biomass that fulfills the COA’s representations.
31. Defendants at all times knew that all of these material misrepresentations were not true
and at all times acted with malice.

32. Plaintiffs actually and justifiably relied upon each and every one of the aforementioned

intentional misrepresentations. to their detriment.

to
had

3. As the direct and proximate result of Defendants’ joint and several frauds upon the
Plainatf, Plaintiff has incurred Five Hundred Forty Thousand Dollar ($340,000.00) USD
in actual damages. Further, as the direct and proximate result of AM. JS and CD’s joint

and several frauds upon Plaintiff. Plaintiff has also incurred incidental and consequential

Electronically Filed 05/15/2019 16.04 / / CV 19915419 / Confirfation Nor. 1710996 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 9 of 25. PagelD #: 16

damages including lost profits and lost business opportunity, interest, costs, attorney’s

fees and any other relief the court may deem just.

WHEREFORE. on Count |, Plaintiff prays for a judement against Defendants ADM, AM
and JS, jointly and severally, in the amount of the Five Hundred Forty Thousand Dollar
($540,000.00) USD in contract damages. together with statutory prejudgment and post-judgrnent
interest, costs and any other relief the court deems jusi.

WHEREFORE. on Count U. Plaintiff prays for a judgment against Defendants CD, John
Does (1-10) and any other Defendants determined to not be parties to the Contract. jointly and
severally, in an amount in excess of twenty five thousand dollars ($25,000.00+). together with
incidental and consequential damages, prejudgment and post-judgment interest. costs and any
other relief the court deems just,

WHEREFORE. on Count III. Plaintiff prays for a judgment against all Delendants,
jointly and severally, in amount of the Five Hundred Forty Thousand Dollar ($540,000.00) USD
in contract damages, punitive damages against Defendants AM. JS, CD and John Does (1-10), an
award of reasonable attorney's fees, together with slatulory prejudgment and post-judgment
interest, costs and any other relief the court deems just.

Respectfully submitted,

ésf Daniel F. Lindner

Daniel F. Lindner (0063918)

The Lindner Law Form LLC

2077 East 4" Street. Second Floor
Cleveland, Ohio 44115

(216) 737-8888, (216) 737-9999 Fax

Danicl@Justuslawvers.com

Attorney for the Plaintitf

Electronically Filed 05/15/2019 18:64 / / CV 19 915419 / ConfirSation Nbr 1710936 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 10 of 25. PagelD #: 17

 

 

Batch: ADML-8B8CS196

Test Performed: 01/26/2019 . " r GROUP
Sample Type: Flower

 

 

 

 

 

 

 

TOTAL THC*: 0.28 % TOTAL CBD*; 10.32 %
THO + THC-A % by weignt CBD + CSDY % by weight

 

 

 

 

 

 

Cannabinoid Profile

Compound % mg/unit
AOSTHC | 0.29 2.9
A8BTHC | NO ND

C8D | 10.32. 403.2

i
|
|

 

CBN 0.00 0.00
CBG 0.266 2.66
CBY NO ND

TOTAL 11.086% 110.86

 

        

1Ca a Q.b??)» 49 THC, Total C&D = Cla - CAG. Foterdial CAL = {CBDa x 0.877) =

ibe aapkoeble cigisure coment iot that gample. Unless glhanvge Stated all quality sonlral sarepleg

 

Toral Carnabdinods' = sum of all carmabnosts, Total THOS THOs - do THC. Potennal 29 THC
CBE LOCO = Lanit of Quantitation The reporled ragull is ager an a
performed vathin sceciications established by the L.eooratory

     

uO

 

NR= Vel Repories favs av analysis

 

found, NO- Noi Detegied thus the cocentrahon is legs than tre Lan of Guaiificstios LOG:

 

APPROVAL

 

 

 

Arman Motwalia, Managing Partner
Ove6/2979
Fiecironically Fied 05/15/2019 18.047 7 CV 19915419 / Confirmation Nbr 1719936 / CLSLP

 

2

 

afid 2 Quality system ¢

Q sd ‘
"GM-deiectac iavels of

§ faquited by State jaw, Values rapored relate onty ta the prochi:ci tested. AGM Laba LL makes
Bey Compounds foportes harem. Tag ganificata shall met be ragraducad axcopt a ful welt the

EXHIBIT 1

woducl has beer tested by ADM Labs, LLC wag vai) |
AG claims 2s 10 ine afficiongy. safety cr other ngus asaoeaten 4
wtten adproval af AGM Labs, LLG.

Shing methodolamneas
any dotactad or

   
  
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 11 of 25. PagelD #: 18

MLABS EXHIBIT 2

 

 

 

 

Bill To Ship To
Commodigy 19120 Old Detroit Rd,
19720 Old Detroit Rel. Rocky Raver
Racky Rever 441716 OK
44116 OH United States INVOICE
United States INY-455257
, Balance Due $540,000.00
Invoice Date 19 Feb 2019 j
Terms Due On Receipt
i
Due Date 19 Feb 2079
POF 50-00630
Saigs person jake Shorting

 

**PLEASE NOTE NEW BANKING AND PAYMENT INFORMATION BELOW

# Item & Description Batch References oy Rate AMOUNT
1 ADM Labs - Inevsteial temp - Srarraple BEAVIOGS 13,500.60 $20.06 $546,000.00
(Non-Manicured Peparids
SKU | ADMLPROD1 2
BRAVZI5a
lrems in Total 13,500.00 Sub Total 540,000.00
WE ACCEPT CREDIT CARDS - credit cara payments available to qualfied No Tax (0%) 8.00
customers only.
Total $540,000.00

  
 

VISA

DISCOVER

tn

 

WERE INSTRUCTIONS

For Credit To, ADM Grou, LLC

Account Number S6d9G838

Routing Number: 127700782

Type: Business checking

Bank: Bank of the West

Address: £785 Tejon St, Genver, CG 80217

Prior to delivery of product, Purchaser will hava opportunity 0 inspect and test

the Product for conformity with the Purchase Order or any provided Certficata of
Electronically Filed 05/15/2019 16:04 / 7? CV 79 915419 / Confirmation Nbr, 1710938 / CLSLP

     

‘ NA AE: ayes t 6 o nota ye
ADM. : 4795 Tejon St. Denwar Colorado 86217 U.S.A

 
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 12 of 25. PagelD #: 19

EXHIBIT 2

 

Analysis or other laboratory resiits. Following inspection and testing, Purchaser
rray request in writing that Seiler ‘eplace any nonconforming Product or adiust

 

the quantity of the Lot to comply with the quantity or other specifications sat
forth in the Order. Seller warrants that the Product wit conform substaniually to
(he previausly provided COA (carulicale of analysis} provided wath the sale ofa

given Lot.

Notwithstanding anything contained in this Agreement to the contrary, the lirnitad
warranty of Seller as provided herein will be void if any alterations, modifications,
or processing have been perfarmad ari Praducl, or, ta the axtent that any allegec
defect is the result of abuse, misuse, improper maintenance or storage, accident,
achon, Gr inaclian on the part of any Party ior (hei agent) other than Seller [fn es
determined that a given Lot of Sreduct is nar as warranted or speciied, Sailer, in

  

its sole discraton, will promptly provice either

(3) replacement Products in exchange for the return of such nonconforming
Products Oo:
fo) a refund of the purchase price.

REPLACEMENT OF PRODUCT OR REFUND GF THE PURCHASE PRICE AS PROVIDED
UNDER THIS LIMITED WARRANTY ARE PURCHSASIA'S EXCLUSIVE REMEDIES,

SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING USEC
PRODUCT FOR ANY PURPOSES, INCLUDING PURCHASERS SURTHER
OSTRIBUTION, PROCESSING, AND SALE UP THE PRODUCT AND INCLUDING USE
OF THE PRODUCT IN APPLICATIONS INVOLVING THE DIAGNOSIS, CURE,
RITIGATION, TREATMENT OR PREVENTION OF ANY ILLNESS, INJURY OR DISEAS

 

SELLER HEREBY DISCLAIMS, AND PURCHASER WAIVES, ANY OTHER WARRANTY,
EXPRESS OF IMPLIED, INCLUGING BUT NOT LIMITED TO WARRANTIES OF

AERCHANTABILITY AND FITNESS FOR PARTICULAR PURPOSE. UNDER NO
ciRcunesre MCES WILL SELLER Br LIARLE TO PURCHASER FOR ANY INDIREG
CONSEQUENTIAL, COLLATERAL. SPECIAL, GR INCIDENTAL DAMAGES INCLU ING,
BUT NOT UMITED TO, LOSS OF PROFITS) WITH RESPECT TO ANY PRODUCT OR

SERVICE PROVIDED BY SELLER. WHETHER SUCH CLAtM IS BASED ON CONTRACT,

NEGLIGENCE, STRICT TORT, WARRANTY, OR ANY OTHER BASIS. SELLER'S LIABILITY
MAY NOT IN ANY EVENT, EXCEED THE PURCHASE PRICE OF THE PARTICULAR
PRODUCT WITH RESPECT TO WHICH A CLAIM [5 MADE.

   
   

 

Total ln Words: Dollars five hundred
forty thousand

Terms & Conditions

Upinvatces are dayeble on recent u
' the inverced cost fer
specifically bin anit

 
   

tine lavorcs, Ey accepting delvery uf seivice. Buyer agreas to

Whese terns unless

 
           
 

tag et
POS So

 

hay 3 a8rees
Sy Ae Agra

y Seller

ecomtract terns. Mig acceptance may y

2

  

4) Selier 5 not hable tor any incidental, corsequertial ar special damages, wiberest, Costs ot e-penses, or forigss of use, loss of data ot fost
profits or wages, whether or not Seller knew such darnages rust
rice or current value ofthe services, at Seller's option.

 

3) in the evant it becomes necessary for the Saller te wncur any collect
Such Costs, including but nat hrtad co court cos

         

fs, athornay fees and eotection a

 

cy fees on said collection/suit

 

4) the Plug Supply warrants to you thar Ts
shill and. a6 tar a5 sonsonatly ges

YOuOAEIP any

 

# Supply shan ise 25 re
Gle. #9 GCCGrdarce wiih your request

rahe eweavecs 13 Orovidie The servicg
ard matructions fram tine

with ressanahla care anc
aiime Where The Plug Supply supplies

BCH g Tin suring the BOOS of Service
Plug Supply wait 3ER asonable car ‘ Sd ensure: "a the order 3 placed in accordance with your augheas

/ Confirmation Nbr. 1710936 / CLSLP

 

g 3

  

 
   

      
 
  

 

   

    

MLAS

3e5 4785 Tejon St.Genver Colerade £0271 U.S.A

 

SCUON Casts oF suits tO Collect payment, the Buyer vail be responsible for a

vheancurred Seller's fabiligy is in all cases limmed to refunding the gurchase

a
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 13 of 25. PagelD #: 20

 

ADM_ABS EXHIBIT 2

   

5} All sales are final. Unless otherwise agreed fy ihe suppher vendor or carter, you shall not be enutled ty cancel die service requested
where, on your instrictions, performance has siready begun

Electronically Filed 05/15/2079 16:04 / / CV 19 915419 / Confirmation Nor. 174 0936 / CLSLP

  

PML ASS 4785 Tejon St. Denver Colorade $0211 USA
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 14 of 25. PagelD #: 21

"ADMLABS EXHIBIT 2

 

LIMITED WARRANTY

 

5

REPLACEMENT OF PRODUCT OR REFUND OF THE PURCHASE PRICE AS PROVIDED UNDER THIS LIMITED WARRANTY ARS PURCHASER’S
EXCLUSIVE REMEDIES. SELLER MAKES MO REPRESENTATIONS OR WARRANTIES REQSROING USE OF THE ?RODUCT FOR AN’ PURPOSES,
INCLUDING PURCHASER'S FURTHER DISTRIBUT-ON PROCESSING ANC SALE OF THE PRODUCT AND INCLUGING USE E PRODUCT IN
APPLICATIONS INVOLVING THE DIAGNOSIS. CURE. MITHSATION TREATMENT O8 PREVENTION GF ANY ILLNESS. INJURY OR DISEASE SELLER
HERESY DISCLAIMS, AWD PURCHASER WAIVES ANY OT4ER IVARRANTY EYPRESS CRIMPUED INCLUDING SUT NOT LIMITED T
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PARTICULAR PUPROSE MBER NO CIRCUMSTANCES WILL SELLER BE LIABLE Tia
PURCHASER FOR ANY INDIRECT CONSEQUENTIAL, JENTAL CAMAGES UNCLUODING. BUT NOT LIMITED TS,
LOSS OF PROFITS) AITH RESPECT TO AMY PRODLICT O98 SERVICE | 7 SELLER, WHETHER SUCH CLAIM IS BASED ON CONTRACT,
HE STRICT TORT WwW

OF THE PAR TICULER PRODUC

    

 

 

      

RANTY, GF ANY OTHER B 4 NOTIN ANY EVENT EXCRED THE PURCHASE PRICE

    

I WITH RESPECT TO WHICH 4 CLAIM IS MADE
ASSUMPTION OF RISK

Prarie dalivery of product, Purchaser will have oopartu

    

Cerificate af Anatysis or other iaboratory resuies Sollavan

nonconforming Product or adjust the quantiy of the catia cor aime: specficauons sat forth cine Cirde: Seller warrants mat

mven Lot hobwihsrancing

tne Product wil conlgrre: substantially te the previousk prawd

 

7.3) provided anth rhe sala of

 

  

AUYUHFg COL »
&

 

fis Inyinca ts (he contrary, the hinted warrenty of Geller as prowcied tierem: will be void ¢ any alterations, modiicanons, of

processing ni

 

Forman an Product

 

OF to the extent ‘het amy alleges dafect is -ne result of abyae misuse. mprop|es mamrenance or storage.

 

 

accident, action, of nection on the part of any erty (or thei agent other t
GONFIDENTIALITY

Exceni for information in tee pubhe domat aod utfermation euthonzed by Soller to oe disclosed, che Purcnaser must not. for any reason arin any manner

wralsoaver use, COMmcueaia. druige op cihara.se explod for nrg owe Ge af any cine: persan or smuty ary "sme. address or other

 

  

SENStive Gusimess iniontiahen cancer, any empioyee, agent chant ests

 
 

ential information of Seller ary tecnnsingy
lechricai mMformiaties: ethelysiy Giles Ktrowebow vauy sen

 

oa Corte Sslalng thal met irmited ta the qwoershio sparanan of

 

manager

fithe Susingss of

 

Serer Getlucieg, valhout iniation mance, stars. services BMOIGYEES EMOHIGYSES COMDSHSAUGN, SuUSINSESS Stralagies and
oa

 

 
 

Glual reiationshws: In exchange, Soler agreds Inet it wil Tot disclose, Sommurinas or awulge in ary manner details of lus Agra wiih Purchaser

INDEMNIFICATION

 

The Purvhasers hereby agrees vo defend, « ademinify and hoid harnste

 

ang ig officers, eriployads, agents, and contractors fram any ane alt

Gains and damhties ofany type or nature wihaTsaever ariang aut af any geass neghgence ae aallfal rusecin

 

ict By the Purchaser.

Electronically Filed 05/18/2019 18:04 4 /C¥ 19 914419 / Confirmation Nbr 1710936 / CLSLP

4785 Tejon St. Denver Colorado 80211 U.S.A

 
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 15 of 25. PagelD #: 22

Hemp Sales Order Form

 

Customer Name Effective Date

Commodigy OG Vegas Moldings LLC February 19, 2019

 

 

Customer Billing Address

PO Box 827, Avon, Ghio 44611

 

Customer Contact Customer Email Address Customer Phone Number
Tracey Adams tadsmsShempsec coin (44G}) 724-1797

-

Peter Bern pbernGhemnsac com ' {216} 870-2008

cL

 

 

Supplier Name

ADM Labs

 

Supplier Address

 

 

 

 

 

4785 Tejon St., Berver, Colorado 802711
Supplier Contact Supplier Email Address Supplier Phone Number
Jake Shortins jake@acmgroupintl.com | (385) 249-7153

. . Contra
Quantity Product Shipment Date Rate Total ont ct

Price

23, 500 ADM Labs ~ February 21, | 340.00/pound | $540, 600.00
pounds Industrial Hemp - | 2013

Extractable
fion-Manicured

SKU: ADMLPRODL2Z

 

 

 

 

 

Payment Terms

Payment terms ere due upon receipt per ADM Labs Invoice INV-456267

 

 

 

a is “
4
Hemp Sales Order Form PLAINTIFF’
E-ectronicaily Filed 05/15/2049 46:04 / # CV 19 918419 / Canfirmation Nbr. 1710936 / CLSLP i

 
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 16 of 25. PagelD #: 23

Hemp Sales Order Form

 

Pickup Location

ADM Labs, 4955 Newport Se., Commerce City, Colorado 89022

ct

 

Pickup Cantact

i

 

On Site: Colin Davis, (293) 984-4045, colin@edmgrounin

Inquiries/Logistics: Colin Bavis, {203} 984-4045,
colin@admgroupiori. com

 

Delivery Address

3643 East Post Road, Las Vegas, Nevada #9120

 

Delivery Contact

On Site: Alex Taracki, (775) 360-8728, é&lextimycbdsupplyce com

Inquiries/Logistias: Tracey Adams, (440) 724-1797,

tadamsGnemnmsec com

 

Delivery Terms

In addition to terms per ADM Labs Involee INV-456267, che following
terms must be

6 Hemp will be p acks” and additionally packaged
1

s s
vier bags and preferably placed on pallets

ac
an “hempsac" ode
for shipment.

6 wire ties
a €s must be supplied te
a numbers of palists,

h, etc.) must be

 

vo shipment.

® Super Sack weight must not exceed 750 pounds.

 

 

eo Paliets in which the oreduct and packaging are placed must be in
Z

 

Hamp Sales Order Form
Electronically Filed 06/15/2018 16.04? ‘CV 19 915479 / Confirmation Nbr. 1710936 / CLSLP
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 17 of 25. PagelD #: 24

Hemp Sales Order Form

 

good working condition,

© Super sacks may be double stacked te meet shipment quantity

weight.

8 Supplier is responsible for having product safely loaded onto

6 Customer shail instruct the trucking comoany not to depart the
pickup location until it has received instructions from supplier
to so-depart.

ity of product may vary depending on the ability tos

L

2
lex safely and properly.

e 2. is the supplier’s responsibility co meet the order quantity as
a

stated. If supplier cannot meet the required quantity then this
Sales order and the invoice musz be adjusted properly as we as
m

a oregit cr additional cost per quantity discrepancy r

@ Trailer must bse sealed and a digital images of seal must be sent
To customexy prior to release of transportation.

a Images of product being Loaded must be

uy

ent to customer.

© Ceples of COA (Certifi

=p
‘)
iy
ad
m

of Analysis) and any other
Supplemental paperwork must be given to driver for jusbifieation
of hemp during shioment.

@ Proper hemp licenses mist be emailed to customer prior to
shipment

@ IRS form W-9 must be completed by supplier and emailed to
customer prior to shipment,

 

Accepted and Agreed

fF Lettie Vi eteinundbene

Supplier Customer
ADM Labs commodigy OG Vegas Holdings LLC
By: Signature of atithorized representative BY: Signature of authorized representative

Arman Motiwalla

Chief Executive Officer

 

 

 

Hemp Sales Order Form
Electronically Filed 06/15/2019 46.04 / fCV 19:915419/ Confirmation Nbr. 1710936 / CLSLP

 
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 18 of 25. PagelD #: 25

Hemp Sales Order Form

 

 

 

 

Printed Name Printed Name
Jake Shertine Peter Bern
THe Title
Director Manager

4

Hemp Sales Order Form
Electronically Filed 05/15/2019 16:04 7 # CV 19 615419 : Canfirmation Nor. 1710936 / CLSLP

 

 
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 19 of 25. PagelD #: 26

Loaf?

(702) 209 - 2429
6450 Cameron St. #113 Las Vegas, NV 89718

Ea Scat comes pa aaa pee eee oe LE ie

(®) digipathLabs

itty

      
 

hh

 
 

       
  

ian

         

Birtg

Sample: DIGP1903.0351.P.01663
Sample Date: 03/12/2019 Report Date: 03/14/2019

cays

LVi PregroundA
Happy Campers LLC DBA CBD Supply Company

 

 

 

MME 1D: NV20181613309 METRC Sample:
Plant, Flower - Cured Batch #:031219: Lot #: 2:
Potency Test Results
Cannabinoid Test Results Terpene Test Results Not Tested

0.136% 3.726% Analyte Log Mass Mass

 

Total Pateatiat THC Total Potential CBO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0,155% 4,182%
THCa CBO

| | PLAINTIFF

Analyte iOO Mass Mass EXHIBIT
% % mere
THCa Ooo] 0,155 155 i
AP-THC OG <LOQ «LOO
A8-THC 0 | <LOQ <LOQ
THE¥ 9,004 <LOQ <LOQ
CBDa OER 4,182 4182 Dana
Cap gud 6.058 0.58 |
CHDV OO), <LOQ sLOQ
CBN O01 =LOQ <LOQ
CBGa O.076 0.76 |
CBG O.009 O09 |
CBC 0.022 0.22 | NR = Not Reported; ND « Not Detected: LOO = Limit of Quantification, Terpe
Totat 4,502 45.02 analyzed gor Diginach Labs SOP 334 onan Aient TOSPAPTBSONISITA Ce Neadapoce
MS.

Fotal Potential THE 8 (THis "0.87 7) + ¢9-THC + g8-THC, tora Potentiat CED = {CBGa *
0.877} + CBO. LOO = Limit of Quantitation: Nit = Net Reporter: ND = Net Detected:
Caonabinolds far fiewer and trimreparted as received, Carnabinoids analyzed ner Diginath
Labs S$O2-31? onan Agilent 1260 UPLC,

Safety & Quality Tests

 

 

CANNABINOIDS LABELING . , .
Scanto View Results | Visual Mot Tested Moisture Content Not Tested
SUGGESTION PER NAC 453A.508 ° “
. Microbiological Not Tested Water Activity = Not Tested
THC CBN CBD .
Heavy Metals Not Tested Residual Solvents Not Tasted
0.136% “LLOQ 3.726% Mycotoxins Nat Tested Pesticides Not Tested
Gender Neat Tested

 

 

 

 

 

 

| cectify that this sample has been tested by DigiPath Labs,
All resuits are reported on AS-/5 basis,

tlle,

SO
:
irae
oso
1g NN
fap, ye
thasf asks fesung

Accreditation #99723
All pass/tail limits are as specifiad In NAC 453.0. and PSH Policies. Uniass othe-wise stated, all quality contral saniges performed within specifications praviousiy established by the
Laboratory This product has bass tasted by Digipath Labs, Inc. using valldared testing mothodslesios under a QMS a3 required by IS0-17025:2017 and Nevada state aw. Sample coifected per
Digiaath Labs’ SOP-312, Values raparted relate only 1 the product tested, Olginath Labs, lnc, makes ne claims a5 to the efficacy, sefety ar ather risks arsaciated with any darected or non-
dakected levels of any compounds reported heroin. Tals Cesriitate shall not ba reproduced without the written aparaval of Sigipath Labs, inc, Measurement Uncertainty values have been
determined for al methods and anglytes. These data are avaliable upon request, Oipioath Labs, inc. treats all client communication and testing results a¢ confidential,

 

 

Cindy Orser PAD
Lab Director

 

& 2018 Dizginath Labs Ait Rights Reserved to www digisathiahbs cam | infa@digivaitiabs. com

SSE LET EE
" if et nett za %
SCOT Ce eee arse mpm

  
      
   
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 20 of 25. PagelD #: 27

SAD es iis, Pl A Eg

 

 

® digipathLabs

V1 PregroundA

Happy Campers LLC OBA CBD Supply Company
MME tO: NV2018161330%
Plant, Flower - Cured

Pesticides Not Tested

Analyte Lom Linsit Mass Status

ND = Not Detected; NR = Nol Reported; NT = Mot Tested: LOG = Limit ct Quantification;
Teated Pesticides: Nevada Division af Pubhe sad Behavioral Health Monitoring List for Pest
Contral Substanens Pesticides analyzed per Siginath Labs' §0P-349 on an Agilent 442010
Q0Q and SOP-318 on an Agilent 7890B-79708 HESM15,

Heavy Metals Not Tested

Analyte Log Lienit Units Status

ND = Not Ostected; LOQ = Limit of Quantitation; Tested Metals: Lead, Cadmium, Mercury,
Arsenic. Heavy Metals analyzed per Digigath Labs 307-321 using an Agilent 7700 iC Pras,

 
      
 
 
 

Analyte 100 Limit Units

C wn,

2or?2
(702) 209 - 2429

 
 
 

EES PeRee us usa ceeg ES genie a a
Sample: DIGP1903,0351.P01663
Sample Date: 03/22/2019 Report Date; 03/14/2029

METRC Sample:
Batch #:09121% Lot #: 2;

Microbiats Not Tested

Status

NQ = Mot Reported: NT « Mot Tesked; TNTC © Tao Numerous to Caunt> 10x Limit:
Microbials analyzed per Gigipath Labs SOP-350 using a Bio-Rad CFX9%6 real-time system or
SOP-351 using JM rarriAlm alates.

Mycotoxins Not Tested

Analyte LOG Linniz Mass Status

Tested Mycotexins: aftatexin 84, allacaxin 32, aftatoxin G1, aflatoxla G2, and Gchratoxin.
LOG ~ Limit of Quantification; LOO = Limit of Detection: Aflatoxin LGD = 20 PPS Ochratexin
LOD 219 ppb, Analyzed pur Oigipath Labs SOP-345 using a PE Victor X3 Plate Readar,

Solvents Not Tested

Analyte Log limit Mass Status

NR = Not Reported: ND = Nat Detected; LOQ = Limit of Quantification. Solvents analyzed
ner Digipath Labs SOP-320 on an Agilent 78974/7890B/59774 SC Headspace MS

feertify that this sample has been tested by DigiPath Labs,
Allresults are reported on AS-{5 basis,

 

 

Testing
Accreditation #7977)
Allgass/tail timits ore v6 specified In NAC 453.0 and OPBM Policies, Unless atterwnse stared, all guolity coricol sampies pecdarmes within spacifications praviously establlshed by the

Laboralory. This praduct has been tested by Diginath Labs, tas. using valida:

 

Cindy Orser, Prd
Lab Director

testing methadaingles under a QMS as cequirad by (5O-17025:2017 and Nevada state lave. Sampie collectad per

Digiparh Labs’ SOP-312. Values reported relate anly to the aracer tasted. Diglgath Las, Ine, makes no claims a5 to the efficacy, sefety or other cisks associated with any detected or nan-
detenced levels af any compounts reported! herein, This Certificate shall aot be reproduced without the written approval of Digipath Labs. Inc. Measurement Uncertainty values have beet
determined fer all meshods and aralytes. These data are available upon request, Digioath Labs, Inc, treats all dient communication ang testing results ay confidential,

& £29128 Digipath Labs | Adi Rights Reserved |
SOND een Gauge z i x

    

SE ee

    

www Gigteathlabs com | infe@drgigathiabs. coin

   

SCRE eR UN OeE ON oe Coenen Pinion

 

   
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 21 of 25. PagelD #: 28

digipathLabs

OE aid

  

Wi toto sal tern

   
 
 

 

4
6490 Cameron ot. #119 Las Vegas, NV 87118

  

Rn. od

— Sample: DIGP1903.0351.201662

Sample Date: 63/12/2019 Report Date: 63/14/2019

LV1 Ground

Happy Campers LLC DBA C&D Supply Company

  
 

 

MME ID: NV20181613309 METRC Sample:
Plant, Flower - Cured Batch #031219; Lot #: 4;
Potency Test Results
Cannabinoid Test Results Terpene Test Results Not Tested

0.167% A519% Analyte Log Mags Mass

 

Total Porestist THC fatal Potential CBO

 

 

 

 

 

 

 

 

 

 

 

 

   

  

 

 

 

0.190% 3,043%
Tao Cate
Analyte LOO Mass Mass
% mele
THCa oo G.190 1.90 ]
AF-THE oocr *LOQ “LOQ
A8-THC O01 “LOO <LOQ
THCY OOo) <1.00 100
C8Da OOOL 5,043 30.43 [ESE
CBD GOL 0.096 0.96 |
CBDV OOO] <LOG <LOO
CBN O.OGt <LOQ <LOQ
CBGa 00) 0,420 1.20 |
CBG 1.001 0.009 6.09 |
CBC oool 0.024 0.24 | NR « Not Reported; ND = Not Deturted; LOO = Limi of Quantification, Terpenes
Total 5,482 54.82 analyzed par Digioath Labs $OP-2 24 on an Agilent 74974/72908/5027A GC Headspace
MS.
Total Potential THC = {THCa* 6.877) + d9-THC + 68-FHC, Total Poteritial CBO = (CBD
9.877} + CBD, LOQ » Limit of Quantitation; NR = Nat teported, ND © Nat Detected:
Connabinalds far flower and trim reported as received. Cannabinolds analyzed per Digigath
Labs SOP-317 onan Agilent 1240 UPLC,
Safety & Quality Tests
CANNABINGIDS LABELING Scan to View Results | Visual Not Tested Moisture Content Not Tested
SUGGESTION PER NAC 4534,508
Microbiological NotTested Water Activity Not Tested
THE CBN CBD
Heavy Metals Not Tested Residual Solvents Not Tested
0.157% <LOQ 4.519% Mycotoxing Not Tasted Pesticides Not Tested
Gender Not Tested

 

 

 

 

 

 

certify that this samuie bas been tested by DigiPath Labs.
Ail restilts ere reported on AS-IS basis,

 

 

Cindy Orser, PhD
Lab Director

 

Actveditallon #99771

All pass/fail limite are as specified in NAC 454.4 and OPH Policies, Umiess ctherwise Stated, all quality control samples performed within specifications previously established by the
Laboratory, Thls product has buen tested by Digisath Labs, Ine. using valiriatad lasting nethadologies under a QMS as recuired by ISC- 47025-9047 and Nevada state law. Sample collected par
Digipath Labs’ 50?-312. Values reported relate only te the eraduct tested, Diginath Labs, lnc. makes no claims as te the efficacy, safely ar other risks associated with any detected or non-
delected levels of any compounds reported hercin. This Certificate shail nak se reoreduced without the written approvel of Digipath Labs, Inc. Measurement Uncertuinty values have beens
determined far all methods and analytes, These data are available upon request: Digipath Labs, Inc, wteats all cunt communication ard tescing results as consdentiat,

 

© 2018 Digiyaih Labs | All Rights Reserved | www digisathiebs.com | info@digipathiags.cam

y

a is

  
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 22 of 25. PagelD #: 29

2of 2
(792) 209-2429 or2
4450 Cameron St, #113 Las Vegas, NV 89418

Sample: DIGP1903.0351.P01642
Sample Date: 03/12/2019 Report Date: 03/14/2019

METRC Sample:
Batch #:031219: Lot #: 1:

«PER het

  
  
 

we ttes

 

® digipathLab

     

L¥1 Ground

Happy Campers LLC DBA CBD Sunoly Company
MME ID. NV201814613309
Plant, Flower - Cured

Pesticides Not Tested Microbials Not Tested

Analyte Log Lent iMass Status Analyte LOW Limit Units Status

NR = Not Reporied: NT = Not Tested: TNTC * Teo Numerous te Count > 10x Lint:
Microbials analyzed per Dighpath Labs SOP-350 using a Bla-Rad CEX9S ceal-time system or
SOP-35 t using 3M petcifilm slates,

Mycotoxins Not Tested
Analyte LOG Lint Mass Status

 

Tested Mycotexins: aflatoxin B41, aflaioxin 22, aflatoxin Gt, aflaloxin G2, and Gchratosin,
LOQ~ Limit of Quantification; LOD - Limit of Detection: Aflatoxin LGD © 20 PP Cctratoxin
LOG+ i Sppb Analyzed per Olgipath Labs $09-353 using a PE Victor X3 Plate Readar

ND « Not Detoeted: NR + Not Reported: NT = Not Tested: LGQ = Limit of Quantification: Solvents Not Tested
Tasted Pesticides: Navada Division of Public and Schavieral Health Monitoring List for Pest
Cantrofl Substances, Pesticides analyzed per Digipalli Labs! 502-329 on: an Agilent 442060

 

 

 

 

QQ and §OP-318 on an Agilens 70908-70208 HES-MS, Anatyte LOO Lienit Mass Status
Heavy Metals Not Tested
Analyte LOG Limi Units Status
ND = Not Detected, LOQ = Limit cf Quanlitation; Tasied Metals: Lead, Cadmium, Mercury, NR = Not Reported; ND - Not Detected; LOG = Limit of Quantification. Solvents analyzed
Arsenic. Heavy Metals analyzed per Digipath Labs 502-324 using on Agilent 7700 ICME. per Digipath Cabs SOP-320 on an Agtiont 7697 A/7890R/5977A GC Headspate MS .

yet te, (certify that this sample has been tested by DigiPath Labs,
SO, (\ L Qn Allvesults are reparted an AS-IS basis,
2 = Cindy Orser, PhD
APES v Orser

GPS Lab Directar
“hifi teallng
Atereditaton #99723

 

All pass/fail linils are ay spucified ih NAC 453.4 and GPBEH Policies, Unless otherwise stated, all quality cantrol samples performed within specications previously established by the
Laboratory. This product has been tested by Digipath Labs, Inc using valldated testing mathadologies unger 9 GMS as required by I80+17025:20L7 and Nevada stata Jaw. Sample cotteeted per
Dlgipath Labs’ 30?-312. Values reported relate only te the procuct tested, Digipath Labs, inc makes no claims as to the efAcacy, svfetyar other risks associated with any detectad or non-
detected levels of any compounds reported herein, Ths Certificate shalf not be reproduced vithout the wristsn approval of Digipath Labs, inc. Measurement Uncertainty values have oean
tietermined for all methads end analytes. These data are avaiable upon request, Digipath Labs. inc. treats all client communeation anc testing results as confidential,

     

  
 

© 2028 Oigipath Labs ; Alf Rights Reserved | &wwoldisigzatptab

4 .cam | infotidigioalniabs,cam
Ds Ree ee met :

ae

    
   

        
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 23 of 25. PagelD #: 30

igipa Soe

Let Gr onnegees

4 d

  
 

   

1v4 Preground Bag B
Happy Campers LLC DBA C8D Supply Company

MME ID: NV20161613209
Plant, Flower - Cured

SEE nee SOS a a(S

Late

         
   

carat Hy Ae

Sars EF ey

(702) 209 - 2499

 

on Sp
t ae 6450 Cameron vst #113 Las Vegas, NV 89118
%| 7 :
‘ & )
SE Sample: DIGP1903.0351,P.01664

Sample Date: 03/12/2019 Report Date: 03/14/2019
METREC Sample:
Batch #:031219: Lot #: 3;

Potency Test Results

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cannabinoid Test Results Terpene Test Results Not Tested
0.147% 4.644% Analyte Log Mass Mass
Total Potential THC Totat Patential C3D
0,168% 5.124%
Thits CaBa
Analyte LOG Mass Mass
% ma/e
THCa 0 61 6.168 1.68 3
39-THC LOO “LOC
A8-THC <LOQ sLOQ
THCV “LO0Q “<LOQ
C8Pa 5.124
csp 6.156
cedbv sLOO
CBN «LOQ
CBGa 0.216
CBG E 0.040
CBC CAOt 0.029 NR» Not Reported, NO © Nol Selected: LOQ = Limit of Quantification Terpenes
Total 5.697

 

analyzed per Digipath Labs SOP.354 on an Agilent 7697A/7390R/597 78 GC Headspace
'

 

‘Tosai Potential THE = (THCa * 0.877) + d9-THC + d8-THC, Total Potential CHO « iC3Ga°

0.877) + CBO. LOO = Li

 

bof Quantitation: AR - Mot Reparted: ND = Not Detected:

Cannabinolds far flower and ulm reoorted as received. Cannabinoids analyzed ner Digipath

Labs SOP-947 onan Agilent 1266 UPLC

Safety & Quality Tests

 

 

CANNABINGIDS LABELING
SUGGESTION PER NAC 4534.508

THC CBN CBD

0.147% <LOQ 4.644%

 

Visual Not Tested Moisture Cantent Not Tested

ocan to View Results

Microbiological Not Tested Water Activily Not Tested

Heavy Metais = Not Tested Residual Solvents Not Tested
Mycotoxins Not Tested Pesticides Not Tested
Gender Not Tesied

 

 

 

 

 

 

i certify that this sample has been tested by DigiPath Labs.
All results ore reported on AS-IS basis,

COA

 

 

" feb

Testhing.

Accreditation #99721

Cindy Orser, Pad
Lab Director

All pass/fail timits areas soseified 11 MAC 454.4 and OPH Palleies, Unless otherwise stated, all quality control samples perfarmed withia specifications previously established by the
Laboratory, This product has baen tested bry Dighpath Labs. Inc. using validaled testing methodnlogias under a OMS as required by [8O-17025:2017 and Nevada state law, Sample collected per

Digipath Labs’ $OP-312, Values reported reluly only to the greduct tested

. Digipath Labs, Inc. makes na claims as te che eiicacy, safety or other risks associated with uny detected or nan-

detected levels of any comcaunds reporing herein, THis Certificate shail Note reproduced without the written agproval af Diginath Labs, inc. Measurement Uncertainty vals have been

determined for all methods and analytes, These data are available upon reauest. Digipath cats, inc. treats

& 2018 Digipart ALL Riahls

scale a

Labs S

 

     

Reserved ]

Sa eee, SESE fee SR

5 all chant communication and lusting results as conadential,

www digipathiabs com | in fo Ge sipatlaus com
EER

 

PE Eee

  

 
   
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 24 of 25. PagelD #: 31

Ce ye
Ase ie tee UU a ”

&) digipathLabs

 

LV1 Preground Bag B Se
Happy Campers LLC DBA CBB Supply Company

MME ID: NV20181613309
Plant, Flower - Cured

Pesticides Not Tested

Analyte LOG Limit Mass Status

NO = Mot Ootected: MR = Not Reported: NT = Not Tested: LOD » Limlt cf Quantification;
Tested Pesticides: Nevada Division of Public and Behavioral Health Manitoring List for Pest
Control Substances. Pasticidas analyzed per Diginath Labs’ SOP-9 19 onan Apilent 6420 LC
QQ anc $OP-318 on az Agiient 78908-70108 HES-MS.

Heavy Metals Not Tested

Analyte LOG Lirait Units Status

MD « Not Dotecrad; LOG = Limit of Quantitation; Tested Metals: Lead, Cadmium, Marcury,
Arson. heavy Motals analyzed pet Digipath Labs 502-32 | using an Aghent 7700 ICOMS,

 

CO

2ol2
(702) 209. 2499
ron St. #173 Las Vega
Bae RRR A Tigh RSE Ii UT OLR EL

Tae Ee

Sample: DIGP1903.0351.P01664
Sample Date: 03/12/2019 Report Date: 03/14/2019
METRC Sample:

Bateh #:031219; Lot #: 3.

  

s.N

         

  
  

     

Microbials Not Tested

Analyte Lon Lindt Units Status

NR « Not Reported: NT » Mot Tested: TNTC = Teo Numerous to Count » 20x Lanits
Micrebials analyzed per Digipath Labs SOP+356 using a Bio-Rad CFX96 real-time system or
S50”-35 1 using 3M petriflm slates.

Mycotoxins Not Tested

Analyte Loo Licrit Mass Status

Tested Mycotoxins: aflaroxin B4, aftaroxin B2, afiatorin Gt, aflatoxin G2, and Ochratoxin.
L2Q © Limit of Quantiication; LOO = Umit of Detection; Aflatoxin LOO » 20 PPB Ochratesdn
(OD = 1 9 aph, Analyzed per Digipath Labs SOP-353 using a PE Victor 43 Plate Reader

Solvents Not Tested

Analyte Log Liraii Mass Status

NR = Naot Roported; NO = Not Detected; LOQ « Limit of Quantification, Solvents analyzed
oer Ciglpath Labs SOP-320 on an Agdent 7897 A/7 890859774 GC Headspace MS

{certify that this sample has been tested by DigiPath Labs.
Ail results are reparted an AS-IS basis,

 

 

Testing
Ateroditatlon #99721

Cindy Orser, PhD
Lab Director

All pass/fail limits are as specified in WAC 453,4 anc OPBH Policies, Uniess cthervise stated, all quality central samples parfocmed within specitcations previously established by the
laboratory, This product fas heen tested by Digipath bans, lnc. using validated tasting ne thocologies under 5 QMS zs requirad by ISO-19025:2017 ang Navads state lav. Sample collected ser
Dipipath Labs' SOP-312, Values regorted relate only tothe pracuct tested. Oigipath Labs, fine. makes no slaimeas to the efficacy, safety or other risks associated with any datected or nore
detected levels of any compounds reported herein, This Certificate chil nor be reproduced without the written appravai of Digipath Labs, Inc. Measurement Uncertainty values have ooen

determined for all methods and analytes. These dota are available upon request, Digipats Lake, Ine,

O 20146 Sigipas

SEs

    

Su UEL SL Moe ee SSUES

  

hlLabs | Ali Rights Reserved | www digisathlabs cam f info@digiaatblaos com

 

treats all client commurJeation and teating results as confidensal,

 
    
 
Case: 1:19-cv-01382-PAB Doc #: 1-2 Filed: 06/14/19 25 of 25. PagelD #: 32

 

NAILAH K, BYRD
CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohiv 44113

Court of Common Pleas

New Case Electronically Filed:
May 15, 2019 16:04

By: DANIEL F. LINDNER 0063918

Confirmation Nbr. #710936

COMMORDIGY OG VEGAS HOLDINGS LLC C¥ 19915419
VS,

Judge: PETER J, CORRIGAN
ADM LARS. ETAL

Pages Filed: 24

Electranicaily Filed 05/15/2019 16 O4 / / CV 19 918419 / Confirmation Nbr. 1710836 / CLSLP

 
